Citation Nr: 1032877	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-13 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
service-connected anxiety disorder/stuttering.

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbar spondylosis and degenerative disc 
disease (DDD).

3.  Entitlement to an initial rating in excess of 0 percent for 
service-connected hypertension.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1982 to January 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran's notice of disagreement was received in December 2006.  
A statement of the case was issued in March 2007, and a 
substantive appeal was received in May 2007.  

Although the Veteran had not submitted a request for any type of 
hearing, on a form received in May 2007, the Veteran checked the 
appropriate line to indicate that he no longer wanted a hearing 
and to send his case to the Board for a decision.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a request for TDIU, whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim, or, if the 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  The Board notes that the Veteran has raised the claim 
for TDIU in statements received in May 2007 and March 2009.  The 
Veteran maintains that his stuttering/anxiety is the reason why 
he is unemployed.  The Board notes that since TDIU in this case 
is inextricably intertwined with the increased rating claims on 
appeal, the RO should consider this issue after development and 
reconsideration of the increased rating claims on appeal.

The issue of entitlement to service connection for right hip 
disability has been raised by the record (specifically, in a 
statement received in March 2009), but has not been adjudicated 
by RO.  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a statement received in July 2010, the Veteran's 
representative argued that the VA examinations of record are old 
and new examinations are warranted.  It appears that the 
representative is contending that the Veteran's disabilities have 
worsened since his last VA examination in March 2006.  While 
another VA examination is not required due to the passage of 
time, the Board notes that in light of the assertions that the 
Veteran's disabilities have undergone further increase in 
severity since the most recent examination, another VA 
examination is appropriate.  VAOPGCPREC 11-95 (1995).  

Furthermore, the representative in the July 2010 statement 
suggested that VA should obtain the Veteran's medical treatment 
records.  The Board notes that other than the March 2006 VA 
examination, there are no treatment records associated with the 
Veteran's claims file.  

As noted above, the issue of TDIU is inextricably intertwined 
with the issues on appeal, the RO should reconsider this issue 
after development and reconsideration of the increased rating 
issues on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity of his service-connected anxiety 
disorder/stuttering.  It is imperative that 
the claims file be made available to the 
examiner for review.  The examiner should 
clearly report examination findings to 
allow for application of VA rating 
criteria.  

2.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity of his service-connected lumbar 
spondylosis and DDD.  It is imperative that 
the claims file be made available to the 
examiner for review.  Any medically 
indicated tests, such as x-rays, should be 
accomplished.  Examination findings should 
be clearly reported to allow for 
application of VA's rating criteria.  Range 
of motion should be reported as well as any 
additional functional loss due to pain, 
weakness, fatigue and incoordination.  
Neurological findings should also be 
reported.
   
3.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity of his service-connected 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner for review.  The examiner should 
clearly report examination findings to 
allow for application of VA rating 
criteria.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should also 
develop and adjudicate the TDIU issue.  The 
RO should then issue an appropriate 
supplemental statement of the case 
addressing all issues, including the TDIU 
issue if that issue is denied, and give the 
Veteran and his representative an 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

